Filed 12/20/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 199









In the Interest of G.H.



Betty Hellerud, MS, MC, 		Petitioner and Appellee



v.



G.H., 		Respondent and Appellant







No. 20020337







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Sonja Clapp, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for petitioner and appellee.  Submitted on brief.



DeWayne A. Johnston, 405 Bruce Avenue, Suite 100A, Grand Forks, ND 58201, for respondent and appellant.  Submitted on brief.

Interest of G.H.

No. 20020337



Per Curiam.

[¶1]	
G.H. appealed from a district court order for hospitalization and treatment which confined him to the North Dakota State Hospital for 90 days.  The district court did not err in finding G.H. is a mentally ill and chemically dependent person in need of treatment and in finding alternative treatment to involuntary commitment at the state hospital is not appropriate.  
Interest of D.Z.
, 2002 ND 132, ¶¶ 10-12, 649 N.W.2d 231.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring